UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION12(b)OR (g)OF THE SECURITIES EXCHANGE ACT OF 1934 CHROMADEX CORPORATION (Exact name of registrant as specified in its charter) Delaware 26-2940963 (State of incorporation or organization) (I.R.S. Employer Identification No.) 10005 Muirlands Boulevard, Suite G, Irvine, California, 92618 (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class To be so registered Name of each exchange on which Each class is to be registered Common Stock, par value $.001 The NASDAQ Stock Market LLC If this form relates the registration of a class of securities pursuant to Section12(b)of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box.ý If this form relates to the registration of a class of securities pursuant to Section12(g)of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. o Securities to be registered pursuant to Section12(g)of the Act: None Item 1. Description of Registrant’s Securities to be Registered. This registration statement relates to the common stock, par value $0.001 per share (the “Common Stock”), of ChromaDex Corporation (the “Registrant”). The description under the heading “Description of Capital Stock” relating to the Registrant’s Common Stock in the Registrant’s Registration Statement on Form S-3 (File No.333- 203204), as amended (the “Registration Statement”), originally filed under the Securities Act of 1933, as amended (the “Securities Act”), with the Securities and Exchange Commission (the “Commission”) on April 2, 2015, is incorporated herein by reference. In addition, any description of the Common Stock contained in a form of prospectus relating to the Registration Statement subsequently filed by the Registrant pursuant to Rule 424(b) under the Securities Act shall be deemed to be incorporated by reference herein. Item 2. Exhibits. Under the Instructions as to Exhibits with respect to Form8-A, no exhibits are required to be filed because no other securities of the Registrant are registered on The NASDAQ Stock Market LLC and the securities registered hereby are not being registered pursuant to Section12(g)of the Securities Exchange Act of 1934, as amended. SIGNATURE Pursuant to the requirements of Section12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. CHROMADEX CORPORATION Dated:April 21, 2016 By: /s/ Frank L. Jaksch Jr. Name: Frank L. Jaksch Jr. Title: Chief Executive Officer
